UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
UDDHAVA SAMANICH,

               Plaintiff,                    Memorandum and Order

   -against-                                 20-CV-04058(KAM)(LB)


FACEBOOK, TWITTER, and UBER,

              Defendants.
--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

          Pro se plaintiff in this matter, Uddhava Samanich

(“Plaintiff”), brought claims against Facebook, Inc.

(“Facebook”), Twitter, Inc. (“Twitter”), and Uber Technologies,

Inc. (“Uber”)(collectively, “Defendants”), related to an alleged

conspiracy in which Plaintiff originally conceived the ideas for

Facebook, Twitter, and Uber, only to have them stolen from him

by events orchestrated by the Defendants.    (See generally ECF

No. 1-1, Def.’s Notice of Removal (“Notice”), Ex. A, Compl.)

Plaintiff further alleges that Defendants have since been

infringing on his purported copyrights to each.    (Id.)

Defendant Facebook timely removed the case to this court, and

Defendants Twitter and Uber consented to the removal.      (ECF No.

1, Def.’s Notice; ECF No. 12, Def. Twitter Consent to Removal;

ECF No. 16, Def. Uber Consent to Removal.)   Plaintiff filed a

motion to remand to state court.   (ECF No. 26, Pl.’s Mot. to


                                   1
Remand to State Ct. (“Remand Mot.”).)         Defendants jointly

opposed the remand motion and jointly filed a motion to dismiss

the complaint for failure to state a claim under Federal Rule of

Civil Procedure 12(b)(6).       (ECF No. 31, Defs.’ Mot. to Dismiss.)

For the reasons herein, Plaintiff’s motion to remand to state

court is DENIED; Defendants’ motion to dismiss is GRANTED.

                                 Background

            Plaintiff, acting pro se, initiated this action by

filing a complaint on July 17, 2020, against Defendants in

Supreme Court, Queens County.1        See Samanich. v. Facebook, Inc.,

Index No. 710421/2020;(see also Notice, Ex. A, Compl.)

Plaintiff alleges that he developed the ideas for the

Defendants’ businesses, Facebook, Twitter, and Uber, but that

Plaintiff’s ideas were stolen from him in a conspiracy devised

against him by the Defendants.        (Id. at p. 3.)     Plaintiff is

seeking fifty-one percent control of each company and all

profits since the companies were established, or $360 billion in

damages.   (Id. at p. 2.)

            Plaintiff alleges in the addendum to the complaint

that Plaintiff “created the idea to have an online form of


1 In Facebook’s Notice of Removal, Facebook raised Plaintiff’s insufficient
service of process on Facebook under New York Civil Practice Law and Rules
(“CPLR”) § 311. (Notice at ¶ 3.) Defendants, however, did not raise this
argument or move to dismiss under Federal Rule of Civil Procedure 12(b)(5) in
Defendants’ joint motion to dismiss the present action. (See Defs.’ Mot. to
Dismiss.) Accordingly, the court considers this defense waived. See Fed. R.
Civ. P. 12(h).

                                         2
keeping in touch with classmates,” and that he posted about

these ideas in online chatrooms.    (ECF No. 1-4, Notice, Ex. D,

Pl.’s Add. at p. 2.)     Plaintiff alleges he repeatedly posted

about his ideas for the three companies to seek out business

partners, not to have the public steal these ideas and target

him.    (Id. at p. 6.)   As part of the conspiracy Plaintiff

alleges, his ideas for Facebook and Twitter were stolen using

email hacking, and his idea for Uber was stolen by a law

enforcement agent who also hacked his emails.    (Id. at p. 7.)

            Defendant Facebook asserts, and Plaintiff does not

dispute, that after filing the complaint in the state action,

Plaintiff sent Defendant Facebook a package by Certified Mail on

or around August 18, 2020.    (Notice at ¶ 3.)   This package

included the Summons and Complaint filed in state court, as well

as the addendum to the complaint, a document titled “Motion of

Civil Claim.”   (See Notice at ¶ 3; see also Notice, Ex. D, Pl.’s

Add.)   As of the time of Defendant Facebook’s filing of the

Notice of Removal before this court, Plaintiff had not filed any

proof of service in the relevant state court.    (Notice at ¶ 4.)

            On August 31, 2020, Defendant Facebook removed the

case to this court, alleging diversity jurisdiction under 28

U.S.C. § 1332; Uber and Twitter consented to removal soon after.

(See Def.’s Notice; Def. Twitter’s Consent to Removal; Def.

Uber’s Consent to Removal.)    On October 8, 2020, a pre-motion

                                     3
conference was held to discuss Defendants’ anticipated motion to

dismiss.    (See Min. Entry, Oct. 8, 2020).   On November 2, 2020,

Plaintiff filed a motion to remand this case to state court.

(See Remand Mot.)    On December 1, 2020, Defendants filed a joint

opposition to Plaintiff’s motion to remand.    (See ECF No. 27,

Defs.’ Mem. in Opp’n (“Defs.’ Opp’n”).)     On December 30, 2020,

Plaintiff filed a reply to Defendants’ memorandum in opposition.

(See ECF No. 29, Pl.’s Reply to Defs.’ Opp’n (“Pl. Reply”).)

Also on December 30, Plaintiff filed a document styled as a

“Motion of Due Process Clause,” which Plaintiff entitled,

“Refutation,” and which Defendants considered to be Plaintiff’s

opposition to their joint motion to dismiss.    (See ECF No. 30,

Pl.’s Mot. to Due Process; see also ECF No. 31, Defs.’ Letter.)

On January 12, 2021, Defendants filed a joint motion to dismiss

for failure to state a claim.    (See ECF No. 31, Defs.’ Mot. to

Dismiss.)   Defendants also filed a joint reply in support of

Defendants’ joint motion to dismiss.     (See ECF No. 32, Defs.’

Reply in Supp.)

                             Jurisdiction

            I.    Diversity of Citizenship and Removal

            As will be discussed in greater detail infra, this

court has removal jurisdiction over the present case.    Title 28,

Section 1441, the general removal provision, “permits defendants

to remove any claim that could be brought in federal court as

                                     4
well as any claim that is joined with a claim premised on

federal law.”   Cal. Pub. Emps.’ Ret. Sys. v. WorldCom, Inc., 368

F.3d 86, 105–06 (2d Cir. 2004).   Even without the inclusion of

Plaintiff’s liberally construed copyright claims (discussed

immediately infra), this court has removal jurisdiction under 28

U.S.C. § 1441(b), where removal may be based on diversity of

citizenship.

           All the requirements for removal have been satisfied.

Under diversity jurisdiction, district courts have original

jurisdiction over civil actions where the matter in controversy

“exceeds the sum or value of $75,000, exclusive of interest and

costs” and where the matter is between “citizens of different

States.”   28 U.S.C. §§ 1332(a)-(a)(1).   Here, the amount in

controversy far exceeds the statutory minimum of $75,000—

Plaintiff alleges $360 billion in damages.   (Notice, Ex. D,

Pl.’s Add. at p. 8.)   Further, there is complete diversity among

all parties: Plaintiff is a citizen of New York, and Defendants

are citizens of Delaware and California.   (See Notice, Ex. B,

Pl.’s Poor Person Appl., at p. 1; see also Notice at ¶ 12.)

           Finally, Defendants have satisfied the procedural

requirements for removal.   The court finds the notice of removal

to be timely. The plain language of the statute provides that

“notice of removal of a civil action...shall be filed within 30

days after the receipt by the defendant, through service or

                                   5
otherwise, of a copy of the initial pleading[.]”            28 U.S.C.A. §

1446(b) (emphasis added).       Though Defendant was not properly

served with process under New York State law, Defendant Facebook

received the initial pleading on August 20, 2020, and filed the

notice of removal shortly thereafter on August 31, 2020.2

(Notice at ¶ 3.)     The Supreme Court has held that the removal

period only begins upon formal service of process; accordingly,

here, the removal period clock has not yet started to run, and

Defendant’s notice of removal is timely.           Pietrangelo v. Alvas

Corp., 686 F.3d 62, 65 (2d Cir. 2012) Murphy Bros., Inc., 526

U.S. at 347–48 (1999).       Further, though Defendant Facebook filed

the notice of removal independently, Defendants Twitter and Uber

each consented to removal as required by law.            28 U.S.C.A. §

1446(b)(2)(A); (see also generally Notice; Def. Twitter Consent

to Removal; Def. Uber Consent to Removal.)

           II.    Copyright

            Though federal question jurisdiction is not invoked by

Defendants as a basis for removal, and though Plaintiff’s


      2 The court looks to state law to determine whether service is complete

for the purposes of 28 U.S.C. § 1446. Williams v. Connell, No. 12-cv-3593,
2017 WL 2829686, at *4 (E.D.N.Y. June 29, 2017) (citing Murphy Bros., Inc. v.
Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999)). Plaintiff failed to comply
with New York Civil Practice Law and Rules (“CPLR”) regarding service of the
summons and complaint on Defendants. Notably, however, Defendant Facebook, in
the Notice of Removal, only states that service was not proper as Plaintiff did
not properly serve Facebook under N.Y. CPLR § 311. (Notice at ¶ 3.) As an
alternative to Section 311, personal service may be effected by first class
mail under Section 312-a. N.Y. CPLR § 312-a(a). Therefore, Plaintiff failed to
properly serve under both New York CPLR Section 311 and Section 312-a. N.Y.
CPLR §§ 311, 312-a.

                                         6
filings and the wide range of claims presented in those filings

are at times incomprehensible, Plaintiff has specifically

alleged the stealing of his intellectual property and the

infringement upon his copyright. (Notice, Ex. D, Pl.’s Add. at

pp. 2, 6.)    In the Second Circuit, the general premise that

copyrights, “like all other forms of property, should be enjoyed

by their true owner,” is not sufficient to establish that

federal principles control disposition of the alleged claims and

to place the case within federal jurisdiction as arising under

U.S. Copyright Law.    T. B. Harms Co. v. Eliscu, 339 F.2d 823,

828 (2d Cir. 1964).   The Second Circuit has provided that in

order for a case to properly arise under the Copyright Act, the

complaint 1) must be for a remedy expressly granted by the Act,

2) assert a claim requiring construction of the Act, or 3) “at

the very least and perhaps more doubtfully, presen[t] a case

where a distinctive policy of the Act requires that federal

principles control the disposition of the claim.”    Id.   The

court, construing pro se Plaintiff’s claims liberally as

required, finds that Plaintiff seeks a remedy expressly granted

by the Act.    See Sealed Plaintiff v. Sealed Defendant, 537 F.3d

185, 191 (2d Cir. 2008).




                                    7
                            Legal Standards

             I.   Pro Se

            Where, as here, a plaintiff is proceeding pro se, the

court must construe the plaintiff’s pleadings liberally.       See

e.g., Sealed Plaintiff 537 F.3d at 191; McEachin v. McGuinnis,

357 F.3d 197, 200 (2d Cir. 2004).     Despite this lenient

standard, however, a pro se complaint must still state a claim

to relief that is plausible.     See Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009).

            II.   Motion to Dismiss

            Plaintiff’s complaint must be dismissed if it fails to

state a claim upon which relief may be granted.    Fed. R. Civ. P.

12(b)(6).    In deciding a motion to dismiss under Rule 12(b)(6),

the court evaluates the sufficiency of a complaint under a “two-

pronged approach.”     Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

First, courts are not bound to accept legal conclusions when

examining the sufficiency of a complaint.     See id. at 678

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)).    Second, the court must assume all well-pleaded facts

are true, and then “determine whether they plausibly give rise

to an entitlement to relief.”     Iqbal, 556 U.S. at 679.    A claim

is plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”     Id. at 678.

                                      8
         III.    Removal and Remand

           Section 1441 governs removals from state to federal

court.   See 28 U.S.C. § 1441.   A defendant may remove to federal

court “any civil action brought in a State court of which the

district courts of the United States have original

jurisdiction.”   28 U.S.C. § 1441(a).     Generally, a case may be

removed from state court to federal court “only if it could have

originally been commenced in federal court on either the basis

of federal question jurisdiction or diversity jurisdiction.”

Citibank, N.A. v. Swiatkoski, 395 F. Supp. 2d 5, 8 (E.D.N.Y.

2005) (citing 28 U.S.C. § 1441(a)); see also 28 U.S.C. § 1441.

A party seeking to remove an action from state to federal court

bears the burden of proving federal jurisdiction.      See Alvarado

v. New England Motor Freight, Inc., No. 18-cv-2027 (RML), 2018

WL 4043151, at *1 (E.D.N.Y. Aug. 24, 2018) (quoting Linardos v.

Fortuna, 157 F.3d 945, 947).

           After a case has been removed to federal court, a

party may move to remand the case back to state court.     28

U.S.C. § 1447.   “On a motion to remand, the defendant bears the

burden of demonstrating the propriety of removal.”      Mintz & Gold

LLP v. Daibes, No. 15-cv-1218, 2015 WL 2130935, at *3 (S.D.N.Y.

May 6, 2015) (internal quotation marks omitted) (quoting Cal.

Pub. Emps.’ Ret. Sys., 368 F.3d at 100).      Any doubts as to

removability must be resolved against removal.      In re Methyl

                                      9
Tertiary Butyl Ether (“MBTE”) Prods. Liab. Litig., 488 F.3d 112,

124 (2d Cir. 2007).    If, prior to final judgment, a federal

court determines that it lacks subject matter jurisdiction over

a case removed from state court, the case must be remanded.     28

U.S.C. § 1447(c).

         IV.      Copyright Infringement

             Two elements must be proven to establish a claim of

copyright infringement: “(1) ownership of a valid copyright, and

(2) copying of constituent elements of the work that are

original.”     Abdin v. CBS Broadcasting Inc., 971 F.3d 57, 66 (2d

Cir. 2020) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,

499 U.S. 340, 361 (1991).    In order for the second element to be

satisfied, a further two elements must be met, as plaintiff

“must demonstrate that: (1) the defendant has actually copied

the plaintiff’s work; and (2) the copying is illegal because a

substantial similarity exists between the defendants work and

the protectible elements of plaintiff’s [work].”     Id. (quoting

Yurman Design, Inc. v. PAJ Inc., 262 F.3d 101, 110 (2d Cir.

2001).

                              Discussion

             Plaintiff’s complaint, to the extent intelligible, has

been broadly determined by this court to allege: (1) copyright

infringement, and (2) common-law unfair competition based on

purported misappropriation of business ideas.    The Defendants

                                     10
moved to dismiss these claims under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim upon which

relief can be granted.      The court will first discuss Plaintiff’s

motion to remand the case to state court.

            I.     Motion to Remand

            After Defendants removed this case to federal court,

Plaintiff filed a motion to remand the case back to state court.

(See Remand Mot.)      Defendants argue this court has removal

jurisdiction based on diversity of citizenship.        (See Defs.’

Opp’n at 2.)

                 A. Removal to Federal Court

            As discussed more briefly supra in the court’s

analysis of jurisdiction, the court finds that it has removal

jurisdiction over the present dispute.         Removal jurisdiction has

two requirements: (1) there must be a basis for the exercise of

the district court’s jurisdiction, and (2) removal must be

prompt.    See 28 U.S.C. § 1441(a)-(b).    Defendants allege that

this court has removal jurisdiction on the basis of diversity of

citizenship under 28 U.S.C. § 1332(a).         Diversity of citizenship

jurisdiction requires that the matter in controversy be between

citizens of different states and that the matter in controversy

exceed the sum or value of $75,000, exclusive of interests and

costs.    28 U.S.C. § 1332(a).



                                      11
            First, to successfully allege diversity jurisdiction,

there must be complete diversity: no plaintiff and no defendant

can be citizens from the same state.      Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553, (2005).      Plaintiff

is a citizen of New York, as evidenced by his successful

application to proceed as a poor person in which he swore to

residing at a New York address.   (See Pl. Reply at 9.)     None of

the Defendants are citizens of New York, therefore complete

diversity exists.

            Second, the amount in controversy must exceed $75,000.

See 28. U.S.C. § 1332(a).   Plaintiff is alleging $360 billion in

damages, which far exceeds $75,000.      (See Notice, Ex. A, Compl.

at 3; see also Notice, Ex. D., Pl. Add. at p. 8.)      Plaintiff did

not explain precisely how he came to compute these damages,

other than alleging Defendants stole the ideas for his company

and have been profiting ever since.      (Notice, Ex. D, Pl. Add. at

pp. 8-9.)   “A party invoking the jurisdiction of the federal

court has the burden of proving that it appears to be a

‘reasonable probability’ that the claim is in excess of the

statutory jurisdictional amount.”     Scherer v. Equitable Life

Assur. Soc’y of the U.S., 347 F.3d 394, 397 (2d Cir. 2003)

(quoting Tongkook Am., Inc. v. Shipton Sportswear Co., 14 F.3d

781, 784 (2d Cir. 1994) (quoting Moore v. Betit, 511 F.2d 1004,

1006 (2d Cir. 1975)).   Defendants’ burden is met, for the court

                                    12
recognizes a rebuttable presumption that the amount identified

in a complaint is a good faith representation of the actual

amount in controversy.      Scherer, 347 F.3d at 397 (Recognizing a

rebuttable presumption that the face of the complaint is a good

faith representation of the actual amount in controversy, and

that there is a high bar for overcoming this presumption.)

(internal citations and quotations omitted).      Plaintiff’s

damages claim, while extensive, appears to be made in good

faith, and if his claims are proven, the amount in controversy

would far exceed $75,000.     Further, when damages are uncertain,

the doubt should be resolved in favor of the plaintiff’s

pleadings.     Id.   Because the party invoking federal jurisdiction

bears the burden of showing the amount in controversy is over

the statutory amount, and Plaintiff’s claim for damages is

presumed to have been made in good faith, the pleadings

reasonably allege a demand more than $75,000 and the amount in

controversy requirement is accordingly met.

             The time period by which to remove has not yet begun

because Plaintiff has not properly served Defendants with a copy

of the summons and complaint.     Pursuant to 28 U.S.C. § 1446(b),

an action must be removed within thirty days of the defendant’s

receipt of the summons and complaint “through service or

otherwise.”    28 U.S.C. § 1446(b).   This thirty-day period begins

to run on the date of “simultaneous service of the summons and

                                      13
complaint, or receipt of the complaint, ‘through service or

otherwise,’ after and apart from service of the summons, but not

by mere receipt of the complaint unattended by any formal

service.”   Murphy Bros., 526 U.S. at 347-48.   The Second Circuit

has interpreted “through service or otherwise” to mean that “the

commencement of the removal period could only be triggered by

formal service of process, regardless of whether the statutory

phrase ‘or otherwise’ hints at some other proper means of

receipt of the initial pleading.”    Whitaker v. Am. Telecasting,

Inc., 261 F.3d 196, 202 (2d Cir. 2001) (citing Murphy Bros., 526

U.S. at 349-356).   “New York courts have held that service of

process that does not comply with the authorized statutory

methods is deficient even if the defendant learns that the

action is pending.”   Scully v. Chase Bank USA, NA, No. 16-cv-325

(NGG), 2016 WL 2977270, at *2 (E.D.N.Y. May 20, 2016) (citing

Macchia v. Russo, 67 N.Y.2d 592, 595 (N.Y. 1986) (per curiam);

Buggs v. Ehrnschwender, 968 F.2d 1544, 1548 (2d Cir. 1992)).

Ultimately, because Plaintiff has failed to demonstrate that he

has effected formal service of process under New York state law,

the thirty-day removal period of 28 U.S.C. § 1446(b) has not

started or lapsed, and Defendants have timely removed the

present case.   See Scully, 2016 WL 2977270, at *2 (“Plaintiff

did not serve Defendants in accordance with New York law.

Therefore, Defendants’ 30-day limit to file for removal has not

                                    14
begun to run and Defendants’ Notice of Removal was filed

timely.”).

               B. Motion to Remand

             When a defendant removes a case to federal court, a

plaintiff may move for remand if “it appears that the district

court lacks subject matter jurisdiction.”       See 28 U.S.C. §

1447(c); Alvarado, 2018 WL 4043151, at *1.       When reviewing a

motion to remand, “the court construes all factual allegations

in favor of the party seeking the remand.”        Alvarado, 2018 WL

4043151, at *1 (quoting O’Brien & Gere Ltd. v. Bus. Software

All., 2008 WL 268430 (N.D.N.Y. Jan 30, 2008).       On a motion to

remand, as here, Defendants bear the burden of demonstrating

that removal was appropriate.        Mintz & Gold LLP, 2015 WL

2130935, at *3 (internal quotation marks omitted) (quoting Cal.

Pub. Emp. Ret. Sys., 368 F.3d at 100 (2d Cir. 2004)).       As

discussed immediately supra, Defendants have met their burden

and demonstrated the propriety of removal in the present case.

             Though the burden is not on Plaintiff, Plaintiff seeks

to remand this case to state court, and Plaintiff fails to

successfully argue that this court is without subject matter

jurisdiction.    Plaintiff does not, and cannot, argue that the

parties presently before the court lack complete diversity or

that the amount in controversy does not exceed $75,000.

Instead, Plaintiff argues that he did not consent to removal.

                                        15
(See Remand Mot. at p. 5.)    Consent on behalf of the Plaintiff,

however, is not a requirement for removing an action from state

court to federal court.   Plaintiff further invokes 28 U.S.C. §

1404 to assert that removal is improper.    (Id. at 3-8.)     This

statute regarding change of venue, however, concerns transfers

from one federal district court to another, and also does not

require consent from the nonmoving party.   28 U.S.C. §1404(a).

            For all the foregoing reasons, the court has removal

jurisdiction over this case based on diversity of citizenship.

Based on a review of the record and the court’s independent

determination of its jurisdiction, the court finds that removal

of this action was proper and denies Plaintiff’s motion to

remand.

           II.   Motion to Dismiss

            Plaintiff’s complaint, although at times unclear, has

been liberally and broadly construed by this court to allege:

(1) copyright infringement, and (2) common-law unfair

competition based on purported misappropriation of business

ideas.    The Defendants move to dismiss these claims under

Federal Rule of Civil Procedure 12(b)(6).   For purposes of

Defendant’s 12(b)(6) motion, the court assumes the allegations

in the complaint are true.




                                     16
               A. Copyright Infringement

             To establish a claim of copyright infringement, “two

elements must be proven: (1) ownership of a valid copyright, and

(2) copying of constituent elements of the work that are

original.”     Abdin v. CBS Broadcasting Inc., 971 F.3d 57, 66 (2d

Cir. 2020) (quoting Feist Publ’ns, Inc., 499 U.S. at 361.      In

order for the second element to be satisfied, a plaintiff “must

demonstrate that: (1) the defendant has actually copied the

plaintiff’s work; and (2) the copying is illegal because a

substantial similarity exists between the defendants work and

the protectible elements of plaintiff’s [work].” Id. (quoting

Yurman Design, Inc. v. PAJ Inc., 262 F.3d 101, 110 (2d Cir.

2001).   The statutory limitation on civil actions for copyright

infringement is three years.    17 U.S.C. § 507(b).

             As a preliminary matter, Plaintiff’s civil claims for

copyright infringement are time-barred, as they were brought in

2020, far more than three years after the claims accrued,

theoretically in the years 2002, 2004, and 2010.      (Notice, Ex.

A, Compl.; Notice, Ex. D, Pl. Add. at p. 2.)    A claim of

ownership accrues “only once, when a reasonably diligent

plaintiff would have been put on inquiry as to the existence of

a right[.]”     Latin Am. Music Co. v. Spanish Broad. Sys., Inc.,

738 F. App’x 722 (2d Cir. 2018) (quoting Kwan v. Schlein, 634

F.3d 224, 228 (2d Cir. 2011)).    The court finds, and Plaintiff’s

                                     17
filings suggest, that Plaintiff would have been on notice

regarding the existence of Facebook, Twitter, and Uber within

three years after the founding of these companies, or 2005,

2007, and 2013.   Even so, Plaintiff appears to allege that he

was aware of the formation of these companies based on his

allegedly stolen ideas as early as 2006 for Twitter and 2010 for

Uber.   (Notice, Ex. D, Pl. Add. at p. 6.)   Based on Plaintiff’s

addendum to the complaint, by “2015-2016,” it appears that

Plaintiff already generally identified the Defendants as

“perpetrators.”   (Id. at p. 3.)    In the most extreme case,

Plaintiff appears to indicate that Plaintiff was aware of the

alleged infringement from the very beginning, as Plaintiff

states that, “all the time along [I] began to report it for

years online and in many ways[.]”    (Id. at p. 9.)   The court

finds that Plaintiff’s copyright claims are untimely, and thus,

Plaintiff cannot state a claim for copyright infringement.

             Even if Plaintiff had not failed procedurally to

bring a timely claim for copyright infringement, the court finds

that Plaintiff also fails to adequately state a substantive

claim for copyright infringement.    First, based on the record,

Plaintiff has not alleged that he owns and has registered any

copyright.   Even if Plaintiff had attempted to register a

copyright, at most Plaintiff alleges the stealing of his ideas

and/or concepts; general facts and ideas, without more, are not

                                     18
protected by copyright.     See Feist Publications, Inc., 499 U.S.

at 348-49.    Plaintiff simply cannot satisfy the first element of

copyright infringement, because Plaintiff has never registered

any of the copyrights alleged to be at issue in this case.

             Second, Plaintiff has failed to demonstrate any

substantial similarity between any of the Defendants’ content

and his own, outside of conclusory allegations of conspiracy.

Though Plaintiff later states his ideas were stole via hacking

and record interference, Plaintiff first alleges that he posted

publicly “about Facebook and Twitter” from 2002 and 2004 in

America Online (“AOL”) chatrooms.    (Notice, Ex. D, Compl. at p.

2.)   Plaintiff also states that he made a Craigslist

advertisement for Uber as part of his search for investors.

(Id. at p. 5.)    Plaintiff’s most specific description of his

“intellectual property” in Plaintiff’s addendum to the complaint

states “he created the idea to have an online form of keeping in

touch with classmates[.]”    (Id. at pp. 2-3.)   The court does not

consider this description to demonstrate substantial similarity

between Plaintiff’s alleged creation of an “idea” and the social

media platforms Facebook or Twitter; certainly there is no

similarity between Plaintiff’s “idea” and the ridesharing and

food delivery application Uber.

             There is not enough in the complaint or the addendum

to the complaint to bring Plaintiff’s right to the requested

                                     19
relief “above the speculative level.” See Twombly, 550 U.S. at

555.   Even if Plaintiff’s work had progressed beyond mere ideas,

Plaintiff failed to express them in any tangible form, and there

is not enough similarity between the Plaintiff’s intangible

ideas and/or concepts and the Defendants.   Plaintiff has not

alleged plausible facts or identified any documentation,

statements, or other evidence that could lead the court to

conclude that Plaintiff has sufficiently stated a claim that

entitles him to the relief sought.    For the reasons set forth

herein, Plaintiff has failed to state a claim for copyright

infringement.

             B. Unfair Competition

           As a threshold matter, considering that the subject

matter at issue with respect to Plaintiff’s claims of unfair

competition fall squarely within the subject matter of

copyright, Plaintiff’s state law claims for unfair competition

are preempted.   17 U.S.C.A § 301; see also Kregos v. Associated

Press, 3 F.3d 656, 666 (2d Cir. 1993) (State law cause of

actions are preempted by federal copyright laws if the subject

matter of the state-law right falls within the subject matter of

federal copyright laws and the state-law right asserted, like

the common law of unfair competition in New York, is equivalent

to the exclusive rights protected by federal copyright law.)

(internal citations omitted).   Further, even if Plaintiff’s

                                     20
unfair competition claims were not preempted, these claims, like

the copyright claims, are time-barred: the statute of

limitations under New York law for an unfair competition claim

based on misappropriation of another’s labors or expenditures is

three years.   Norbrook Labs. Ltd. v. G.C. Hanford Mfg. Co., 126

F. App’x 507, 509 (2d Cir. 2005) (internal citations omitted).

          Even if Plaintiff’s unfair competition claims were

procedurally proper, Plaintiff has failed to sufficiently state

a claim for relief. “The essence of an unfair competition claim

is that the defendant has misappropriated the labors and

expenditures of another and has done so in bad faith.”     Coca-

Cola North America v. Crawley Juice, Inc., Nos. 09-cv-3259 (JG),

09-cv-3260 (KAM), 09-cv-3279 (ERK), 2011 WL 1882845, at *6

(E.D.N.Y. May 17, 2011).   While there is no finite list of

activities which amount to unfair competition, the essence of

the claim is that one acted in bad faith to misappropriate the

labor of another.   Id.

          Plaintiff’s allegations generally appear to revolve

around a conspiracy invoked against him by Defendants which was

orchestrated to steal his business ideas.   (See generally

Notice, Ex. A., Compl.; see also Notice, Ex. D., Pl. Add.)

Plaintiff claims that he “created the idea to have an online

form of keeping in touch with classmates” before Facebook was

founded in 2004, and before Twitter was founded in 2006.

                                   21
(Notice, Ex. D., Pl. Add. at p. 2.)       Plaintiff alleges that he

posted about the ideas in AOL chatrooms between 2002 and 2004 in

order to seek out potential investors.      (Id.)   Plaintiff also

alleges he “made a [C]raigslist ad for Uber” to seek investors

before Uber was founded “in March of 2010.” (Id. at pp. 2, 6.)

Plaintiff does not allege facts establishing that any of his

labors and expenditures were misappropriated.       Instead,

Plaintiff claims that his ideas were stolen from him by the “use

of email hacking” in a broad conspiracy including a law

enforcement agent, government agencies, and public figures.

(Id. at p. 3-7.)    These allegations, however, are fantastical

and conclusory, and Plaintiff fails to provide any plausible

facts or other support regarding these events.

             Plaintiff has failed to show that any idea was taken

by fraud, deception, or bad faith, as he admitted to discussing

these ideas on his own volition using public platforms.        (Id. at

pp. 2, 6.)    A misappropriation claim cannot extend to material

in the public domain.    Plaintiff’s pleadings fail to plausibly

allege that Defendants acted in bad faith; the pleadings only

allege that Plaintiff discussed ideas on AOL, a public platform,

between 2002 and 2004, and again on a Craigslist around 2010.

(Id.)   Absent any concrete factual allegation, let alone factual

support, that Defendants acted for any improper reason,

Plaintiff is unable to show bad faith and misappropriation of

                                     22
his labor and expenditures.       Accordingly, the court finds that

Plaintiff has not sufficiently alleged unfair competition based

on the misappropriation of business ideas.

                              Conclusion

             For the foregoing reasons, Plaintiff’s motion to

remand is DENIED.    As the court finds Plaintiff’s claims to be

time-barred, any amendment would be futile. Thus, Defendants’

motion to dismiss Plaintiff’s complaint is GRANTED, with

prejudice.    The Clerk of Court is respectfully directed to enter

judgment in favor of Defendants, serve a copy of this Memorandum

and Order and the judgment on Plaintiff, note service on the

docket, and close this case.

SO ORDERED.

Dated:       Brooklyn, New York
             July 8, 2021

                                        _/s/ Kiyo A. Matsumoto______
                                        Hon. Kiyo A. Matsumoto
                                        United States District Judge




                                       23
